Exhibit 10.1

 

FORM OF STOCKHOLDER VOTING AGREEMENT

 

THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is entered into as of the
22nd day of August, 2005 between BEA Systems, Inc., a Delaware corporation
(“Parent”), and the undersigned Stockholder (“Stockholder”) of Plumtree
Software, Inc., a Delaware corporation (“Company”). Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the
Merger Agreement (as defined below).

 

RECITALS

 

A. Parent, Baja, Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”), and Company will enter into an Agreement and Plan of
Merger, dated as of August 22, 2005 (the “Merger Agreement”), pursuant to which
Merger Sub will be merged with and into Company (the “Merger”).

 

B. In contemplation of executing the Merger Agreement, the parties agreed that
concurrently with the execution of the Merger Agreement, Parent and Stockholder
would execute and deliver a Stockholder Voting Agreement containing the terms
and conditions set forth herein.

 

C. Stockholder understands and acknowledges that Parent, Merger Sub, Company and
their respective Stockholders, as well as legal counsel to Parent, Merger Sub
and Company, are entitled to rely on (x) the truth and accuracy of Stockholder’s
representations contained herein and (y) Stockholder’s performance of the
obligations set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements,
provisions and covenants set forth in the Merger Agreement and in this
Agreement, it is hereby agreed as follows:

 

1. Share Ownership; Agreement to Retain Shares.

 

1.1 Transfer and Encumbrance.

 

(a) Stockholder is the beneficial owner of that number of shares of Company
Capital Stock (as such term is defined in the Merger Agreement) and that number
of shares of Company Capital Stock issuable upon the exercise in full of the
options for shares of Company Capital Stock set forth on the signature page
hereto (the “Shares”). These Shares constitute Stockholder’s entire beneficial
interest in the outstanding capital stock of Company. No other person or entity
not a signatory to this Agreement has a beneficial interest in or a right to
acquire such Shares or any portion of such Shares (except for such Stockholder’s
spouse and to the extent such Stockholder is a partnership; the partners thereof
shall be deemed to have a beneficial interest). As of the date hereof, except as
set forth on the signature page hereto, (i) the Shares are free and clear of any
liens, claims, options, charges or other encumbrances; (ii) none of the Shares
is deposited into a voting trust with voting instructions inconsistent with any
of the provisions of Section 2; and (iii) other than the Proxy, as defined
below, no proxy is granted, and no voting agreement or similar agreement is
entered into, with respect to any of the Shares that is inconsistent with any of
the provisions of Section 2. Stockholder’s principal residence or place of
business is set forth on the signature page hereto.



--------------------------------------------------------------------------------

(b) Stockholder agrees not to transfer (except as may be specifically required
by court order or by operation of law), sell, exchange, pledge or otherwise
dispose of or encumber the Shares, or deposit any Shares into a voting trust or
grant a proxy (except for the Proxy, as defined below) or to make any offer or
other agreement relating thereto, at any time prior to the Expiration Date,
unless the transferee of such Shares agrees in writing to be bound by the terms
hereof. Stockholder agrees and consents to the entry of stop transfer
instructions by the Company consistent with the terms of this Section 1 against
the transfer of any Shares. As used herein, the term “Expiration Date” shall
mean the earlier to occur of (i) the Effective Time of the Merger, or (ii)
termination of the Merger Agreement.

 

1.2 New Shares. Stockholder agrees that any shares of capital stock of Company
that Stockholder purchases or with respect to which Stockholder otherwise
acquires beneficial ownership after the date of this Agreement and prior to the
Expiration Date shall be subject to the terms and conditions of this Agreement
to the same extent as if they constituted Shares on the date hereof.

 

2. Voting.

 

2.1 Agreement to Vote Shares. Prior to the Expiration Date, Stockholder hereby
agrees to appear, or cause the holder of record of any Shares on any applicable
record date (the “Record Holder”) to appear, in person or by proxy, for the
purpose of obtaining a quorum at any annual or special meeting of the
stockholders of Company and at any adjournment thereof (a “Meeting”) and on
every action or approval by written consent or resolution of the stockholders of
Company for the purpose of voting on the Merger Agreement and the transactions
contemplated thereby. Prior to the Expiration Date, at every Meeting or on any
action or approval taken by written consent, Stockholder shall vote the Shares
(solely in Stockholder’s capacity as a stockholder of the Company):

 

(a) in favor of adoption of the Merger Agreement and approval of the Merger;

 

(b) against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement;

 

(c) against approval or adoption of any transaction involving (i) the sale or
transfer of all or substantially all of the capital stock of the Company,
whether by merger, consolidation or other business combination, (ii) a sale or
transfer of all or substantially all of the assets of the Company or its
subsidiaries, (iii) a reorganization, recapitalization or liquidation of the
Company or its subsidiaries, or (iv) any amendment to the Company’s governing
instruments creating any new class of securities of the Company or otherwise
affecting the rights of any class of security as currently in effect; and

 

(d) against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (i) any Takeover Proposal; (ii) any
change in a majority of the members of the board of directors of the Company; or
(iii) any other action which is intended to, or could reasonably be expected to,
impede, interfere with, delay, postpone, discourage or adversely affect the
consummation of the Merger or any of the other transactions contemplated by the
Merger Agreement or this Stockholder Voting Agreement.

 

2.2 Obligations as Director and/or Officer. If at any time prior to the
Expiration Date, Stockholder is a member of the Board of Directors of Company
(“Director”) or an

 

2



--------------------------------------------------------------------------------

officer of Company (“Officer”) of Company, nothing in this Agreement shall be
deemed to limit or restrict the Director or Officer in acting in his capacity as
a Director or Officer, as the case may be, of Company and exercising his
fiduciary duties and responsibilities, it being agreed and understood that this
Agreement shall apply to the Stockholder solely in his capacity as a stockholder
of Company and shall not apply to his actions, judgments or decisions as a
Director or Officer of Company.

 

3. Irrevocable Proxy. Contemporaneously with the execution of this Agreement,
Stockholder shall execute and deliver to Parent a duly executed proxy in the
form attached hereto as Exhibit A (the “Proxy”) with respect to each and every
Meeting or action or approval by written consent or resolution of the
Stockholders of Company, such Proxy to cover the total number of Shares in
respect of which Stockholder is entitled to vote at any such Meeting or in
connection with any such written consent which calls for the vote of the
Stockholders to adopt or approve the Merger, the Merger Agreement and other
actions which could reasonably be expected to facilitate the Merger.

 

4. Representations, Warranties and Covenants of Stockholder. Stockholder hereby
represents, warrants and covenants to Parent as follows:

 

(a) Stockholder has the legal capacity and absolute and unrestricted right,
power, authority and capacity to execute and deliver this Agreement and the
Proxy and to perform its obligations hereunder and thereunder. This Agreement
and the Proxy have been duly executed and delivered by such Stockholder and
constitute legal, valid and binding obligations of such Stockholder, enforceable
against such Stockholder in accordance with their terms, subject to (i) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.

 

(b) The execution and delivery of this Agreement and the Proxy by such
Stockholder do not, and the performance of this Agreement and the Proxy by such
Stockholder will not: (i) conflict with or violate any law, rule, regulation,
order, decree or judgment applicable to such Stockholder or by which it or any
of its properties is or may be bound or affected; or (ii) result in or
constitute (with or without notice or lapse of time) any breach of or default
under, or give to any other Person (with or without notice or lapse of time) any
right of termination, amendment, acceleration or cancellation of, or result
(with or without notice or lapse of time) in the creation of any encumbrance or
restriction on any of the Shares pursuant to, any contract to which such
Stockholder is a party or by which such Stockholder or any of his affiliates or
properties is or may be bound or affected.

 

(c) Until the Expiration Date, Stockholder will (and will use commercially
reasonable efforts to cause Company, its affiliates, officers, directors and
employees and any investment banker, attorney, accountant or other agent
retained by Stockholder or them, to) fully comply with the provisions of Section
4.3 of the Merger Agreement. Stockholder has carefully read this Agreement and
Section 4.3 of the Merger Agreement and discussed the requirements of such
documents and other applicable limitations upon the Stockholder’s ability to
solicit, initiate or intentionally encourage any Takeover Proposal (as defined
in the Merger Agreement) to the extent the undersigned felt necessary with the
Stockholder’s counsel or counsel for Company.

 

(d) Stockholder shall not advise or counsel or seek to advise or counsel any
Person to vote against the Merger or any of the other transactions contemplated
by the Merger Agreement.

 

3



--------------------------------------------------------------------------------

5. Miscellaneous.

 

5.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

5.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without the prior written consent of the other. This Agreement is
intended to bind Stockholder as a Stockholder of Company only with respect to
the specific matters set forth herein.

 

5.3 Amendment and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.

 

5.4 Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of Stockholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation, Parent shall have the
right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to Parent at law or in equity
and Stockholder hereby waives any and all defenses which could exist in its
favor in connection with such enforcement and waives any requirement for the
security or posting of any bond in connection with such enforcement.

 

5.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a) If to Stockholder, at the address set forth below Stockholder’s signature on
the signature page hereto with a copy to:

 

(b) If to Parent:

 

    BEA Systems, Inc.

    2315 North First Street

    San Jose, California 95131

    Attention: General Counsel

    Facsimile No.: (408) 570-8944

    Telephone No.: (408) 570-8000

 

4



--------------------------------------------------------------------------------

    with a copy to:

 

    Morrison & Foerster LLP

    755 Page Mill Road

    Palo Alto, CA 94304-1018

    Attention: Michael C. Phillips, Esq.

    Facsimile: (650) 494-0792

    Telephone: (650) 813-5620

 

or to such other address as any party hereto may designate for itself by notice
given as herein provided.

 

5.6 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflicts of laws.

 

5.7 Entire Agreement. This Agreement and the Proxy contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all prior negotiations and understandings between the parties with
respect to such subject matter.

 

5.8 Counterpart; Delivery by Facsimile. This Agreement may be executed in
several counterparts, each of which shall be an original, but all of which
together shall constitute one and the same agreement. This Agreement may be
delivered by facsimile.

 

5.9 Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

 

5.10 Survival of Representations, Warranties and Agreements. All
representations, warranties, covenants and agreements made by the Stockholder in
this Agreement shall survive until the Expiration Date, at which time this
Agreement shall be of no further force or effect.

 

5.11. Waiver of Appraisal Rights. Stockholder hereby irrevocably and
unconditionally waives, and agrees to cause to be waived and to prevent the
exercise of, any rights of appraisal, any dissenters’ rights and any similar
rights relating to the Merger or any related transaction that Stockholder or any
other Person may have by virtue of the ownership of any outstanding Shares.

 

5.12. Non-Exclusivity. The rights and remedies of Parent under this Agreement
are not exclusive of or limited by any other rights or remedies which it may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative). Without limiting the generality of the
foregoing, the rights and remedies of Parent under this Agreement, and the
obligations and liabilities of Stockholder under this Agreement, are in addition
to their respective rights, remedies, obligations and liabilities under common
law requirements and under all applicable statutes, rules and regulations.
Nothing in this Agreement shall limit any of Stockholder’s obligations, or the
rights or remedies of Parent, under any agreement between Parent and
Stockholder; and nothing in any such agreement shall limit any of Stockholder’s
obligations, or any of the rights or remedies of Parent, under this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

BEA SYSTEMS, INC.

     

STOCKHOLDER

By:

           

Name:

         

(Signature)

Title:

                                         

(Print Name)

                         

(Print Address)

                         

(Print Address)

                         

(Print Telephone Number)

                         

(Print Facsimile Number)

                         

(Social Security or Tax I.D. Number)

 

Number of shares of Company capital stock owned on the date hereof:

 

Common Stock:

         

Stock Options:

         

State of Residence:

         

 

[Signature Page to Stockholder Voting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO STOCKHOLDER VOTING AGREEMENT

 

IRREVOCABLE PROXY

TO VOTE STOCK OF

PLUMTREE SOFTWARE, INC.

 

The undersigned Stockholder of Plumtree Software, Inc., a Delaware corporation
(“Company”), hereby irrevocably (to the fullest extent permitted by the laws of
the State of Delaware) appoints the members of the Board of Directors of BEA
Systems, Inc., a Delaware corporation (“Parent”), and each of them, or any other
designee of Parent, as the sole and exclusive attorneys and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the fullest extent that the
undersigned is entitled to do so) until the Expiration Date (as defined below)
with respect to all of the shares of capital stock of Company that now are or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of Company issued or issuable in respect thereof on or
after the date hereof (collectively, the “Shares”) in accordance with the terms
of this Irrevocable Proxy. The Shares beneficially owned by the undersigned
Stockholder of Company as of the date of this Irrevocable Proxy are listed on
the final page of this Irrevocable Proxy. Upon the undersigned’s execution of
this Irrevocable Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares until after the Expiration
Date.

 

This Irrevocable Proxy is irrevocable (to the fullest extent provided under
Delaware law), is coupled with an interest, including, but not limited to, that
certain Stockholder Voting Agreement dated as of even date herewith by and among
Parent and the undersigned, and is granted in consideration of Parent entering
into that certain Agreement and Plan of Merger dated as of August 22, 2005, (the
“Merger Agreement”), among Company, Parent and Baja, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), which
agreement provides for the merger of Merger Sub with and into the Company (the
“Merger”). As used herein, the term “Expiration Date” shall mean the earlier to
occur of (i) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement, or (ii) the
date of termination of the Merger Agreement.

 

The attorneys and proxies named above, and each of them are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to Delaware General Corporation Law), at every annual, special
or adjourned meeting of the Stockholders of Company and in every written consent
in lieu of such meeting as follows: (a) in favor of adoption of the Merger
Agreement and the approval of the Merger; (b) against any action or agreement
that would result in a breach of any representation, warranty, covenant or
obligation of the Company in the Merger Agreement; (c) against approval or
adoption of any transaction involving (i) the sale or transfer of all or
substantially all of the capital stock of the Company, whether by merger,
consolidation or other business combination, (ii) a sale or transfer of all or
substantially all of the assets of the Company or its subsidiaries, (iii) a
reorganization, recapitalization or liquidation of the Company or its
subsidiaries, or (iv) any amendment to the Company’s governing instruments
creating any new class of securities of the Company or otherwise



--------------------------------------------------------------------------------

affecting the rights of any class of security as currently in effect; and (d)
against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (i) any Takeover Proposal (as defined in
the Merger Agreement); (ii) any change in a majority of the members of the board
of directors of the Company; or (iii) any other action which is intended to, or
could reasonably be expected to, impede, interfere with, delay, postpone,
discourage or adversely affect the consummation of the Merger or any of the
other transactions contemplated by the Merger Agreement or this Proxy.

 

THE ATTORNEYS AND PROXIES NAMED ABOVE MAY NOT EXERCISE THIS IRREVOCABLE PROXY ON
ANY OTHER MATTER EXCEPT AS PROVIDED ABOVE. THE UNDERSIGNED STOCKHOLDER MAY VOTE
THE SHARES ON ALL OTHER MATTERS.

 

All authority herein conferred shall survive the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.



--------------------------------------------------------------------------------

This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable.

 

Dated: August 22, 2005

 

 

(Signature of Stockholder)

 

(Print Name of Stockholder)

 

Number of shares beneficially owned by Stockholder subject to the Irrevocable
Proxy:

 

Common Stock:

         

Stock Options:

         

 

[Signature Page to Irrevocable Proxy]